         Case 1:20-cv-12090-DPW Document 242 Filed 08/17/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



  ALLIANCE FOR AUTOMOTIVE INNOVATION,

                                  Plaintiff,
                                                              CIVIL ACTION
                             v.                               NO. 1:20-cv-12090-DPW

  MAURA HEALEY, ATTORNEY GENERAL OF
  THE COMMONWEALTH OF
  MASSACHUSETTS in her official capacity,

                                  Defendant.



                            FURTHER MODIFIED STIPULATION
       The Office of the Attorney General stipulates that it does not intend to, and will not, issue

the notice discussed in Section 4 of the Data Access Law until after the Court rules on counts 1

and 2 of the plaintiff’s complaint. Similarly, the Office of the Attorney General stipulates that it

does not intend to, and will not, exercise its enforcement authority under Chapter 93A, Chapter

93K, or otherwise, to enforce any provision of the Data Access Law until after the Court rules on

counts 1 and 2 of the plaintiff’s complaint. The Office of the Attorney General reserves the right

to revise this stipulation in the event that adjudication of those claims is delayed beyond

September 20, 2021, but further stipulates that it will do so only after first providing 14 days’

advance notice to the plaintiff and the Court of its intent to do so.




                                                  1
        Case 1:20-cv-12090-DPW Document 242 Filed 08/17/21 Page 2 of 2




                                                     Respectfully submitted,

                                                     ATTORNEY GENERAL
                                                     MAURA HEALEY

                                                     By her attorneys,

August 17, 2021                                      /s/ Eric A. Haskell
                                                     Robert E. Toone, BBO No. 663249
                                                     Eric A. Haskell, BBO No. 665533
                                                     Phoebe Fischer-Groban, BBO No. 687068
                                                       Assistant Attorneys General
                                                     Christine Fimognari, BBO No. 703410
                                                       Special Assistant Attorney General
                                                     Office of the Attorney General
                                                     One Ashburton Place
                                                     Boston, Mass. 02108
                                                     (617) 963-2589
                                                     eric.haskell@mass.gov

                                CERTIFICATE OF SERVICE

        I certify that a true copy of this document will be sent electronically by the ECF system
to attorneys of record identified on the Notice of Electronic Filing.

                                                      /s/ Eric A. Haskell
                                                     ________________________
August 17, 2021                                             Eric A. Haskell
                                                      Assistant Attorney General




                                                 2
